      Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 1 of 8


 1

 2

 3                            UNITED STATES DISTRICT COURT
 4                                  DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                      Case No. 2:17-cr-00153-HDM-GWF
 6                                                    Case No. 2:20-cv-01059-HDM
                                   Plaintiff,
 7           v.
                                                                 ORDER
 8   DEAN ANTHONY CARTER,
 9                                 Defendant.
10
             Defendant Dean Anthony Carter has filed a motion to vacate,
11
     set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (ECF
12
     No. 141). The government has opposed (ECF No. 143), and Carter has
13
     replied (ECF No. 144).
14
             On May 10, 2017, Carter was charged by way of indictment with
15
     one count of felon in possession of a firearm and one count of
16
     felon in possession of ammunition in violation of 18 U.S.C. §
17
     922(g). (ECF No. 1). Pursuant to an agreement, Carter entered a
18
     plea of guilty to Count 2, which charged felon in possession of
19
     ammunition. (ECF Nos. 126 & 129). The court thereafter sentenced
20
     Carter to 63 months in prison. (ECF No. 27 & 28).
21
             Section 922(g) prohibits the possession of ammunition by
22
     several categories of persons, including any person who has been
23
     convicted in any court of a crime punishable by a term of more
24
     than one year in prison. 18 U.S.C. § 922(g)(1). At the time of his
25
     conviction, Carter had several prior felonies, including three for
26
     which    he   received    a   cumulative       14-year   sentence   and   a   prior
27
     conviction for felon in possession of a firearm. When Carter was
28


                                                1
      Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 2 of 8


 1   charged and entered his plea in this case, the government was not

 2   required to prove that he knew he was a felon. United States v.

 3   Enslin, 327 F.3d 788, 798 (9th Cir. 2003). But shortly after Carter

 4   was sentenced, the U.S. Supreme Court concluded that a defendant

 5   may be convicted under § 922(g) only if the government proves that

 6   the defendant “knew he belonged to the relevant category of persons

 7   barred from possessing a firearm.” Rehaif v. United States, 139 S.

 8   Ct. 2191, 2200 (2019). On the basis of Rehaif and the government’s

 9   failure to charge his knowledge of status, Carter now moves to

10   vacate his conviction.

11        Pursuant to 28 U.S.C. § 2255, a federal inmate may move to

12   vacate, set aside, or correct his sentence if: (1) the sentence

13   was imposed in violation of the Constitution or laws of the United

14   States; (2) the court was without jurisdiction to impose the

15   sentence; (3) the sentence was in excess of the maximum authorized

16   by law; or (4) the sentence is otherwise subject to collateral

17   attack. Id. § 2255(a).

18        Carter argues that the omission of the Rehaif element from

19   the indictment violated his Fifth Amendment rights guaranteeing

20   that a grand jury find probable cause to support all the necessary

21   elements of the crime and to not be tried on a fatally defective

22   indictment and his Sixth Amendment rights to notice of the charges.

23   He also alleges that the defective indictment deprived the court

24   of jurisdiction. The government asserts that Carter has waived his

25   right to bring these claims, that his claims are procedurally

26   defaulted, and that the government is not required to prove the

27   defendant knew his possession of firearms was unlawful.

28


                                         2
         Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 3 of 8


 1           As part of his plea, Carter “knowingly and expressly waive[d]

 2   all collateral challenges, including any claims under 28 U.S.C. §

 3   2255, to his conviction, sentence, and the procedure by which the

 4   Court adjudicated guilt and imposed sentence, except non-waivable

 5   claims of ineffective assistance of counsel.” (ECF No. 126 at 9).

 6   Such “[a]n unconditional guilty plea waives all non-jurisdictional

 7   defenses and cures all antecedent constitutional defects, allowing

 8   only an attack on the voluntary and intelligent character of the

 9   plea.” United States v. Brizan, 709 F.3d 864, 866–67 (9th Cir.

10   2013); see also Tollett v. Henderson, 411 U.S. 258, 267 (1973);

11   United States v. Espinoza, 816 Fed. App’x 82, 85 (9th Cir. June 1,

12   2020)     (unpublished     disposition)     (unconditional      plea   waiver

13   precludes all Fifth and Sixth Amendment claims except to the extent

14   they contest the court’s jurisdiction or the voluntariness of the

15   plea). Thus, except to the extent Carter attacks the jurisdiction

16   of the court, 1 his claims are waived. 2

17           Carter’s   jurisdictional     argument   is   without      merit.   The

18   omission of an element from the indictment does not affect the

19   court’s jurisdiction. United States v. Cotton, 535 U.S. 625, 630

20   (2002); United States v. Ratigan, 351 F.3d 957, 962–63 (9th Cir.

21   2003); see also United States v. Jackson, 2020 WL 7624842, at *1

22   (9th Cir. Dec. 22, 2020) (unpublished disposition) (rejecting the

23   defendant’s argument that omission of the Rehaif element deprived

24   the district court of jurisdiction); United States v. Burleson,

25   1   Carter does not attack the voluntariness of his plea.
26
     2 The court agrees with the well-reasoned opinions of several
27   courts that none of the exceptions under Tollett to the collateral
     challenge waiver applies in this case. See, e.g., United States v.
28   Kelbch, 2021 WL 96242, at *2 (D. Nev. Jan. 7, 2021).

                                            3
      Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 4 of 8


 1   2020 WL 4218317, at *1 (July 23, 2020) (unpublished disposition)

 2   (same); Espinoza, 2020 WL 2844542, at *1 (same); United States v.

 3   Moore, 954 F.3d 1322, 1332 (11th Cir. 2020); United States v.

 4   Hobbs, 953 F.3d 853, 856 (6th Cir. 2020); United States v. Balde,

 5   943 F.3d 73, 88-92 (2d Cir. 2019); United States v. Burghardt, 939

 6   F.3d 397, 402 (1st Cir. 2019). Cf. United States v. Singh, 979

 7   F.3d 697, 730 (9th Cir. 2020) (on direct appeal, reviewing omission

 8   of Rehaif element from indictment for plain error).

 9           Moreover,   Carter’s         Fifth   and      Sixth    Amendment     claims    are

10   procedurally defaulted, even assuming, as Carter argues, that they

11   could be considered jurisdictional in nature.

12           “If a criminal defendant could have raised a claim of error

13   on   direct     appeal    but       nonetheless       failed     to   do   so,   he   must

14   demonstrate” either “cause excusing his procedural default, and

15   actual prejudice resulting from the claim of error,” United States

16   v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993), or that he is

17   actually innocent of the offense, Bousley v. United States, 523

18   U.S. 614, 622 (1998). “[C]ause for a procedural default on appeal

19   ordinarily      requires        a    showing     of     some     external    impediment

20   preventing counsel from constructing or raising the claim.” Murray

21   v. Carrier, 477 U.S. 478, 492 (1986). Actual prejudice “requires

22   the petitioner to establish ‘not merely that the errors at ...

23   trial created a possibility of prejudice, but that they worked to

24   his actual and substantial disadvantage, infecting his entire

25   trial    with   error     of    constitutional          dimensions.’”       Bradford   v.

26   Davis,    923   F.3d     599,       613   (9th   Cir.    2019)    (internal      citation

27   omitted).

28


                                                  4
         Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 5 of 8


 1          Carter could have raised his claims on direct appeal but did

 2   not    do   so.     They    are    therefore      procedurally    defaulted.    It   is

 3   unnecessary to resolve whether Carter can demonstrate cause for

 4   the default, because even if he could, he cannot demonstrate

 5   prejudice. 3

 6          Carter       committed      the    instant     offense    after   receiving    a

 7   fourteen-year sentence for assault, assault with attempt to rape

 8   and attempted murder and additionally after having been previously

 9   convicted of felon in possession of a firearm. (PSR ¶¶ 35 & 37).

10   Further, Carter acknowledged in his plea agreement that he had

11   been previously convicted of a felony. (ECF No. 126 at 4). Finally,

12   and most importantly, Carter acknowledged during his plea colloquy

13   both that he had a prior felony conviction – specifically, a felon

14   in possession of a firearm -- and that he was aware at the time of

15   his offense that he was not allowed to possess a firearm. In light

16   of Carter’s admissions that he knew he was a convicted felon and

17   that he was prohibited from possessing firearms, combined with his

18   criminal history, the court is not persuaded that the outcome of

19   the proceedings would have been any different had the grand jury

20   been presented with, and the indictment had alleged, the Rehaif

21   element.

22          Carter argues that he suffered prejudice because he was

23   convicted      by    a     court    lacking       jurisdiction.   For    the   reasons

24   previously discussed, this argument is without merit because the

25   errors      Carter       complains       of   did    not   deprive   the   court     of

26   jurisdiction.

27

28   3   Carter does not argue actual innocence.

                                                   5
      Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 6 of 8


 1         Carter    alternatively     argues     that   he    is   not     required    to

 2   demonstrate prejudice to obtain relief because the omission is

 3   structural error.

 4         “[C]ertain errors, termed structural errors, might affect

 5   substantial     rights    regardless    of    their      actual   impact      on   an

 6   appellant’s trial.” United States v. Marcus, 560 U.S. 258, 263

 7   (2010)   (internal       punctuation    and     citations      omitted).      Thus,

 8   structural error “warrant[s] habeas relief without a showing of

 9   specific prejudice.” United States v. Withers, 638 F.3d 1055, 1063–

10   64 (9th Cir. 2011). “But structural errors are a very limited class

11   of   errors    that   affect   the   framework      within     which    the   trial

12   proceeds, such that it is often difficult to assess the effect of

13   the error.” Marcus, 560 U.S. at 263 (internal punctuation and

14   citations omitted). Cases in which the Supreme Court has found

15   structural error include total deprivation of counsel, lack of an

16   impartial trial judge, violation of the right to a public trial

17   and an erroneous reasonable-doubt instruction. See id. (discussing

18   cases). In contrast, errors that have been found to be non-

19   structural     include    where   the   court    instructed       on   an   invalid

20   alternative theory of guilt, gave an instruction omitting an

21   element of the offense, or erroneously instructed the jury on an

22   element. Id. at 264 (discussing cases).

23         The Ninth Circuit has not yet addressed in a published opinion

24   whether omission of the Rehaif element from the indictment is

25   structural error. But it has held that the error is not structural

26   in at least one unpublished decision. See United States v. Jackson,

27   2020 WL 7624842, at *1 n.1 (9th Cir. Dec. 22, 2020). And the First,

28   Third, Fifth, Seventh, Eighth, and Tenth Circuits have concluded


                                             6
         Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 7 of 8


 1   that Rehaif errors are not structural. United States v. Patrone,

 2   -- F.3d --, 2021 WL 128473, at *3 (1st Cir. Jan. 14, 2021); United

 3   States v. Nasir, 982 F.3d. 144, 171 n.30 (3d Cir. Dec. 1, 2020);

 4   United States v. Lavalais, 960 F.3d 180, 187 (5th Cir. 2020);

 5   United States v. Payne, 964 F.3d 652, 657 (7th Cir. 2020); United

 6   United States v. Coleman, 961 F.3d 1024, 1030 (8th Cir. 2020);

 7   States v. Trujillo, 960 F.3d 1196, 1207 (10th Cir. 2020); see also

 8   United States v. Hill, 2020 WL 7258551, at *2 n.3 (3d Cir. Dec.

 9   10, 2020) (unpublished disposition); United States v. Watson, 820

10   Fed. App’x 397, 400 (6th Cir. 2020) (unpublished disposition). But

11   see United States v. Gary, 954 F.3d 194, 206 (4th Cir. 2020). The

12   court agrees with the well-reasoned opinions of these courts and

13   concludes that a Rehaif error does not fall within the limited

14   class of errors the Supreme Court has found to be structural. 4

15          Finally, Carter argues that Rehaif requires the government to

16   prove not only that he knew that he was a convicted felon but also

17   that     he    knew   he    was   barred    from    possessing     firearms.

18   Notwithstanding the fact that Carter admitted to the court that he

19   knew he was barred from possessing a firearm, Carter’s legal

20   argument is also without merit. United States v. Singh, 979 F.3d

21   4 While there is some case law holding that defects in the
     indictment are structural error, those cases apply only where the
22   claim is timely raised. See, e.g., United States v. Du Bo, 186
     F.3d 1177, 1179 & 1180 n.3 (9th Cir. 1999) (“We hold that, if
23   properly challenged prior to trial, an indictment's complete
     failure to recite an essential element of the charged offense is
24   not a minor or technical flaw subject to harmless error analysis,
     but a fatal flaw requiring dismissal of the indictment. . . .
25   Untimely challenges to the sufficiency of an indictment are
     reviewed under a more liberal standard.”). Carter argues that he
26   raised his argument at the earliest possible opportunity and so
     the timeliness limitation does not apply. The court does not agree.
27   As previously discussed, Carter could have challenged the
     indictment on direct appeal but failed to do so. The claim is not
28   therefore timely raised.

                                            7
      Case 2:20-cv-01059-HDM Document 2 Filed 02/08/21 Page 8 of 8


 1   697, 727 (9th Cir. 2020) (“[The defendant] contends that Rehaif

 2   requires the Government to prove he knew not only his status, but

 3   also that he knew his status prohibited him from owning a firearm.

 4   But this interpretation is not supported by Rehaif . . . .).

 5        Accordingly, because the claims raised in Carter’s § 2255

 6   motion are waived, procedurally defaulted and/or without merit, IT

 7   IS THEREFORE ORDERED that the motion to vacate, set aside or

 8   correct sentence (ECF No. 141) is hereby DENIED.

 9        IT IS FURTHER ORDERED that Carter is DENIED a certificate of

10   appealability, as jurists of reason would not find the court’s

11   denial of the motion to be debatable or wrong.

12        The Clerk of Court shall enter final judgment accordingly.

13        IT IS SO ORDERED.

14        DATED: This 8th day of February, 2021.
15

16                                    ____________________________
                                      UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                         8
